DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are moot in view of the new grounds of rejection as detailed below as necessitated by Applicant’s claim amendments.  Since U.S. Patent Application Publication Number 2011/0186798 A1 to Kwon et al., “Kwon”, was previously relied upon previously for a subset of the dependent claims, Kwon is relied upon below for additionally teaching wherein a first insulating layer extends over a portion of a bottom electrode after patterning as detailed below.  However, prior art generally teaches wherein a first insulating layer (which may be thermally conducting) extends over a portion of a bottom electrode after patterning, e.g. previously cited but not relied upon: U.S. Patent Application Publication Number 2008/0035961 A1 to Chen et al. teaches (FIG. 2) a patterned dielectric (105) extending over a portion of a bottom electrode (103), or U.S. Patent Application Publication Number 2006/0197130 A1 to Suh et al. which teaches (FIG. 4B) a patterned dielectric layer (251) extending over a portion of a bottom electrode (220) or U.S. Patent Application Publication Number 2019/0157554 A1 to Mo et al. which teaches (Fig. 2B) wherein a first insulating layer (206/208/210) extends over a portion of a bottom electrode (204) after patterning.  Newly cited but not relied upon U.S. Patent Application Publication Number 2013/0187120 A1 to Redaelli et al. teaches (e.g. FIG. 4E) an insulating layer (406) is over a portion of a bottom electrode (404) after patterning and U.S. Patent Application Publication Number 2009/0184304 A1 to Chang et al. teaches (FIG. 3B) wherein a first insulating layer (130) extends over a portion of a bottom electrode (120) after patterning. 
Liu”, in view of previously applied Marsh and Gibson as detailed below, as Liu teaches (e.g. FIG. 3C) wherein a first insulating layer (20) extends over a portion of a bottom electrode (14) after patterning which allows for the top electrodes (22) to be offset from the bottom electrodes (14) which allows for the contact area to the phase change layer to be minimized and the programming volume and voltage needed to achieve phase change is also minimized (Liu ¶ [0025]).  Additionally, since structures such as the bottom (14) and top (22) electrodes are shared between memory elements, the bit density of the device can be increased (Liu ¶ [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0291064 A1 to Marsh et al., “Marsh”, in view of U.S. Patent Application Publication Number 2017/0372782 A1 to Gibson et al., “Gibson”, further in view of U.S. Patent Application Publication Number 2011/0186798 A1 to Kwon et al., “Kwon”.
Regarding claims 1 and 10, Marsh discloses a method (e.g. FIG. 1A-1G) for forming random access memory (RRAM) devices, the method comprising:
forming (Fig. 1A) a first insulating layer (114, ¶ [0011]) over (i.e. at a higher level than) a bottom electrode (BE, ¶ [0011],[0012]); 
patterning (FIG. 1A) the first insulating layer (114, in order to form via 116);
depositing (FIG. 1B) a metal oxide liner (118, ¶ [0015]) over the first insulating layer (114), 
forming (Fig. 1C) a second insulating layer (120, ¶ [0017]) over the metal oxide liner (118); 
recessing (FIG. 1D) the second insulating layer (120) to expose the first insulating layer (114); and
forming (FIG. 1E) a top electrode (TE, ¶ [0019]) in direct contact (as pictured) with the first and second insulating layers.
Marsh fails to clearly teach wherein the method is for enabling heat dissipation in the RRAM, including wherein the first insulating layer (114) is specifically a thermal conductive layer and wherein the second insulating layer (120) is also a thermally conducting layer.
Gibson teaches enabling heat dissipation (¶ [0021],[0022]) in an RRAM (TiOx-based memristor) by forming the insulating medium (18, ¶ [0032],[0033]) surrounding the resistive material of a thermally conductive layer (e.g. Al2O3, ¶ [0023]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Marsh by forming the first and second insulating layers of a thermally conductive material such as aluminum oxide as taught by Gibson in order Gibson ¶ [0012]-[0017],[0032],[0033]).
Although Marsh generally teaches pattern a via (116) in the first insulating layer (114, thermally conductive when modified by Gibson) with different diameters or shapes (¶ [0011]), Marsh fails to clearly show in the drawings wherein the first thermal conducting layer extending over a portion of the bottom electrode (BE) after the patterning.
Kwon teaches (e.g. Fig. 5 or Fig. 7) wherein a first insulating layer (e.g. Fig. 5 layer 220, or alternately layer 234, or alternately Fig. 7 layer 320, or alternately layer 334) extends over a portion of a bottom electrode (212 or alternately 311 or 312) after patterning.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Marsh in view of Gibson by forming a portion of the first insulating layer (thermally conductive in view of Gibson, or similarly since Kwon teaches wherein the material of 234 or 334 may be aluminum oxide ¶ [0062] which is thermally conductive) in order to provide a mold insulating layer structure (Kwon Abstract, ¶ [0006],[0057]) which prevents out-diffusion of the phase change material (Kwon ¶ [0062]) and/or to tune the location of where the phase change material contacts the lower electrode (Kwon ¶ [0076]).

Examiner’s Note: Claim 10 is similar to claim 1 except requiring only one of the layers be thermally conductive.  Since the thermally conductive layer Al2O3 of Gibson is an insulating layer, modifying the insulating layer of Marsh with Al2O3 retains the layer being reasonably referred to as an insulating layer.

Regarding claims 2 and 11, although Marsh in view of Gibson and Kwon yields the method of claims 1 and 10, Marsh fails to clearly teach forming an inter-layer dielectric (ILD) over the top electrode.
Kwon teaches forming an inter-layer dielectric (e.g. Fig. 5 layer 270 or Fig. 7 layer 370, ¶ [0071],[0083]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Marsh in view of Gibson and Kwon with an interlayer dielectric (ILD) above the top electrode as exemplified by Kwon in order to integrate with MEOL/BEOL dielectrics for increased integration (Kwon ¶ [0005],[0106],[0158]).

Regarding claims 3 and 12, Marsh in view of Gibson and Kwon yields the method of claims 2 and 11, and Marsh teaches forming a contact (106) to the bottom electrode (BE 108).
However, Marsh fails to clearly teach forming a first set of contacts to the bottom electrode and a second set of contacts to the top electrode.
Kwon teaches (Fig. 7) forming a first set of contacts (312, ¶ [0072]) as a bottom electrode and a second set of contacts (372 or BL, ¶ [0083]) to the top electrode.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Marsh in view of Gibson and Kwon with first and second sets of electrodes to the bottom and top electrodes as exemplified by Kwon (Fig. 7) since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Wherein in the instant case it would have been obvious to apply simple substitution of a set of the first and second electrodes connected to the bottom and top electrodes of Marsh as exemplified by Kwon with the predictable and desired result of forming an array of stepped resistive random access memristor memory cells.

Regarding claim 4, Marsh in view of Gibson and Kwon yields the method of claim 1, and Gibson further teaches wherein the first and second thermal conducting layers (18) are aluminum oxide (AI2O3) layers (¶ [0023]).

Regarding claims 5 and 14, Marsh in view of Gibson and Kwon yields the method of claims 1 and 10, and Marsh further teaches wherein the metal oxide liner (118) is a hafnium oxide (HfO2) liner (¶ [0015]).

Regarding claims 6 and 15, Marsh in view of Gibson and Kwon yields the method of claims 1 and 10, and Marsh in view of Gibson and Kwon further teaches wherein the metal oxide liner (Marsh 118) separates the first insulating layer (Marsh 114) (thermal conducting when applying the teachings of Gibson) layer from the second insulating layer (Marsh 120) (thermal conducting when applying the teachings of Gibson).

Regarding claims 7 and 16, Marsh in view of Gibson and Kwon yields the method of claims 1 and 10, and Marsh further teaches wherein the metal oxide liner (118) directly contacts (as pictured) the top (TE) and bottom (BE) electrodes.

Regarding claims 8 and 17, Marsh in view of Gibson and Kwon yields the method of claims 1 and 10, and Marsh further teaches wherein the metal oxide liner (118) defines vertical segments (118-1 and 118-2).

Regarding claims 9 and 18, Marsh in view of Gibson and Kwon yields the method of claims 1 and 10, and Marsh further teaches wherein metal oxide liner (118) defines a stepped configuration (as pictured).

Regarding claim 13, Marsh in view of Gibson and Kwon yields the method of claim 10, and Gibson further teaches wherein the thermal conducting layer is an aluminum oxide (Al2O3) layer (¶ [0023]).
Marsh in view of Gibson fails to clearly teach wherein the dielectric layer is a silicon nitride (Si3N4) layer.
Kwon teaches (Fig. 5 or 7) wherein a memory cell includes a thermal conductive layer (232 and 233 or 332 and 334 may be aluminum oxide, ¶ [0068]) and also teaches a dielectric gap fill layer (250 or 350) may be silicon nitride (¶ [0069]).  Kwon also teaches (e.g. Fig. 5) wherein the top electrode (272) directly contacts the thermal conductive layer (e.g. 234) and the silicon nitride dielectric gap fill (250).
Marsh in view of Gibson and Kwon by forming the thermal conductive layers isolated to adjacent the memory material and filling with a silicon nitride gap fill dielectric as taught by Kwon in order to desirably protect the memory material (Kwon ¶ [0010],[0017],[0020],[0068]) and/or in order to form a silicon nitride gap fill dielectric as an etch stop for planarizing (Kwon ¶ [0069],[0070]).

Claims 1,4-10,14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0291064 A1 to Marsh et al., “Marsh”, in view of U.S. Patent Application Publication Number 2017/0372782 A1 to Gibson et al., “Gibson”, further in view of U.S. Patent Application Publication Number 2008/0123397 A1 to Liu, “Liu”.
Regarding claims 1 and 10, Marsh discloses a method (e.g. FIG. 1A-1G) for forming random access memory (RRAM) devices, the method comprising:
forming (Fig. 1A) a first insulating layer (114, ¶ [0011]) over (i.e. at a higher level than) a bottom electrode (BE, ¶ [0011],[0012]); 
patterning (FIG. 1A) the first insulating layer (114, in order to form via 116);
depositing (FIG. 1B) a metal oxide liner (118, ¶ [0015]) over the first insulating layer (114), 
forming (Fig. 1C) a second insulating layer (120, ¶ [0017]) over the metal oxide liner (118); 
recessing (FIG. 1D) the second insulating layer (120) to expose the first insulating layer (114); and
forming (FIG. 1E) a top electrode (TE, ¶ [0019]) in direct contact (as pictured) with the first and second insulating layers.
Marsh fails to clearly teach wherein the method is for enabling heat dissipation in the RRAM, including wherein the first insulating layer (114) is specifically a thermal conductive layer and wherein the second insulating layer (120) is also a thermally conducting layer.
Gibson teaches enabling heat dissipation (¶ [0021],[0022]) in an RRAM (TiOx-based memristor) by forming the insulating medium (18, ¶ [0032],[0033]) surrounding the resistive material of a thermally conductive layer (e.g. Al2O3, ¶ [0023]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Marsh by forming the first and second insulating layers of a thermally conductive material such as aluminum oxide as taught by Gibson in order to control the temperature gradients and improve operation efficiency (Gibson ¶ [0012]-[0017],[0032],[0033]).
Although Marsh generally teaches pattern a via (116) in the first insulating layer (114, thermally conductive when modified by Gibson) with different diameters or shapes (¶ [0011]), Marsh fails to clearly show in the drawings wherein the first thermal conducting layer extending over a portion of the bottom electrode (BE) after the patterning.
Liu teaches e.g. FIG. 3c wherein a first insulating layer (20, ¶ [0029]) extends over a portion of a bottom electrode (14) after patterning.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Marsh in view of Gibson by forming a portion of the first insulating layer (thermally conductive in view of Gibson) in order to allow for the top electrodes (22 in Liu) to be offset from the bottom electrodes (14 in Liu) which allows for the contact area to be minimized and the programming volume and voltage needed to achieve phase change is also minimized (Liu ¶ [0025]) and/or since structures such as the bottom (14 of Liu) and top (22 Liu) Liu ¶ [0025]).

Regarding claim 4, Marsh in view of Gibson and Liu yields the method of claim 1, and Gibson further teaches wherein the first and second thermal conducting layers (18) are aluminum oxide (AI2O3) layers (¶ [0023]).

Regarding claims 5 and 14, Marsh in view of Gibson and Liu yields the method of claims 1 and 10, and Marsh further teaches wherein the metal oxide liner (118) is a hafnium oxide (HfO2) liner (¶ [0015]).

Regarding claims 6 and 15, Marsh in view of Gibson and Liu yields the method of claims 1 and 10, and Marsh in view of Gibson further teaches wherein the metal oxide liner (Marsh 118) separates the first insulating layer (Marsh 114) (thermal conducting when applying the teachings of Gibson) layer from the second insulating layer (Marsh 120) (thermal conducting when applying the teachings of Gibson).

Regarding claims 7 and 16, Marsh in view of Gibson and Liu yields the method of claims 1 and 10, and Marsh further teaches wherein the metal oxide liner (118) directly contacts (as pictured) the top (TE) and bottom (BE) electrodes.

Regarding claims 8 and 17, Marsh in view of Gibson and Liu yields the method of claims 1 and 10, and Marsh further teaches wherein the metal oxide liner (118) defines vertical segments (118-1 and 118-2).
Marsh in view of Gibson and Liu yields the method of claims 1 and 10, and Marsh further teaches wherein metal oxide liner (118) defines a stepped configuration (as pictured).

Claims 2,3,11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh in view of Gibson and Liu as applied to claims 1 and 10 above, and further in view of U.S. Patent Application Publication Number 2011/0186798 A1 to Kwon et al., “Kwon”.
Regarding claims 2 and 11, although Marsh in view of Gibson and Liu yields the method of claims 1 and 10, Marsh fails to clearly teach forming an inter-layer dielectric (ILD) over the top electrode.
Kwon teaches forming an inter-layer dielectric (e.g. Fig. 5 layer 270 or Fig. 7 layer 370, ¶ [0071],[0083]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Marsh in view of Gibson with an interlayer dielectric (ILD) above the top electrode as exemplified by Kwon in order to integrate with MEOL/BEOL dielectrics for increased integration (Kwon ¶ [0005],[0106],[0158]).

Regarding claims 3 and 12, Marsh in view of Gibson and Liu yields the method of claims 2 and 11, and Marsh teaches forming a contact (106) to the bottom electrode (BE 108).
However, Marsh fails to clearly teach forming a first set of contacts to the bottom electrode and a second set of contacts to the top electrode.
Kwon teaches (Fig. 7) forming a first set of contacts (312, ¶ [0072]) as a bottom electrode and a second set of contacts (372 or BL, ¶ [0083]) to the top electrode.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Marsh in view of Gibson and Liu with Kwon (Fig. 7) since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Wherein in the instant case it would have been obvious to apply simple substitution of a set of the first and second electrodes connected to the bottom and top electrodes of Marsh as exemplified by Kwon with the predictable and desired result of forming an array of stepped resistive random access memristor memory cells.

Regarding claim 13, Marsh in view of Gibson and Liu yields the method of claim 10, and Gibson further teaches wherein the thermal conducting layer is an aluminum oxide (Al2O3) layer (¶ [0023]).
Marsh in view of Gibson and Liu fails to clearly teach wherein the dielectric layer is a silicon nitride (Si3N4) layer.
Kwon teaches (Fig. 5 or 7) wherein a memory cell includes a thermal conductive layer (232 and 233 or 332 and 334 may be aluminum oxide, ¶ [0068]) and also teaches a dielectric gap fill layer (250 or 350) may be silicon nitride (¶ [0069]).  Kwon also teaches (e.g. Fig. 5) wherein the top electrode (272) directly contacts the thermal conductive layer (e.g. 234) and the silicon nitride dielectric gap fill (250).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Marsh in view of Gibson by forming the thermal conductive layers isolated to adjacent the memory material and filling with a silicon nitride gap fill dielectric as taught by Kwon in order to desirably protect the memory material (Kwon ¶ [0010],[0017],[0020],[0068]) and/or in order to form a silicon nitride gap fill dielectric as an etch stop for planarizing (Kwon ¶ [0069],[0070]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication Number 2013/0187120 A1 to Redaelli et al.; U.S. Patent Application Publication Number 2009/0184304 A1 to Chang et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/               Primary Examiner, Art Unit 2891